Citation Nr: 1135270	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  04-35 546	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for diabetic retinopathy.

2.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted service connection for coronary artery disease and assigned an initial rating of 30 percent, effective July 24, 2003.  This rating decision also granted service connection for diabetic retinopathy and assigned an initial noncompensable rating, and listed the disability with diabetes mellitus, which had previously been rated as 20 percent disabling.  This action was made effective May 8, 2001.

A September 2004 rating decision assigned a temporary total rating for coronary artery disease from July 24, 2003 to September 30, 2004 and assigned an initial rating of 60 percent beginning on October 1, 2004.

The Board remanded the instant matters in January 2008, August 2009 and January 2010.  In January 2010, the Board granted an increased rating for bilateral upper extremity diabetic neuropathy.  A July 2010 rating decision implemented the Board's decision.
 
The issues of entitlement to service connection for depression and a skin disability and the issue of entitlement to special monthly compensation by reason of being housebound were raised by the Veteran's representative in an August 2011 written presentation to the Board.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  They are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's diabetic retinopathy is an active process without loss of distance visual acuity or visual fields.

2.  The Veteran's coronary artery disease has been manifested by chronic congestive heart disease throughout the course of this appeal.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for diabetic retinopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.79, 4.84a, Diagnostic Codes (DCs) 6061-6079 (2008 & 2010).

2.  The criteria for a rating of 100 percent for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.27, 4.104, DC 7005 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The instant appeals arise from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The filing of a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no such allegation of prejudice in this case with regard to the instant claims.

The VCAA is also not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's fully favorable decision with regards to the Veteran's claim for an increased rating for coronary artery disease, further assistance is unnecessary to aid the Veteran in substantiating this claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment notes and various private treatment records have been obtained.  He has not been afforded a VA eye examination, however, his treatment records contain information sufficient to rate this disability.  The Board notes that although the Veteran's representative has argued that such an examination is necessary as visual field testing had not been conducted during his VA optometry treatment, such testing had been conducted.  In addition, the Veteran has not alleged that his symptoms have worsened since his last VA treatment.

In January 2008, the Board remanded the instant matters to obtain the Veteran's SSA records.  These records are located in the claims file.  The Board remanded the instant matters in August 2009 to obtain the Veteran's updated VA treatment records allow prior examiners to review such records.  The treatment records were obtained, but not reviewed by the prior examiners. 

In June 2010, these matters were again remanded to ensure that the January 2008 VA examiner review the updated VA treatment records.  Such a review occurred in November 2010.  The original examiners were not available, but another physician reviewed the claims file and newly acquired records.  Although the examiner could not provide an opinion as to whether the original examiner would have reached different conclusions without resort to speculation, the examiner did provide updated findings based on a review of the record.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the Veteran has not indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, will be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diabetic Retinopathy

The diabetic retinopathy is currently rated together with diabetes mellitus as a noncompensable complication of that disease under Diagnostic Code 7913.

The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  73 Fed. Reg. 66543 (Nov. 10, 2008).  The instant claim was received prior to that date.  Therefore, the rating criteria revised effective December 20, 2008 are not applicable.

Under the old version of the criteria for rating eye disabilities, a compensable rating is provided at 38 C.F.R. § 4.84, DC 6006 (2008), which pertains to retinitis.  That code provides for ratings on the basis of loss of visual acuity, field loss, pain, rest requirements or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology with a minimum rating of 10 percent during periods of active pathology.

Visual acuity is rated based on best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75.  When service connection is in effect for only one eye, the non-service connected eye is considered to have vision of 20/40 or better.  In such instances, visual acuity of the service-connected eye is rated 10 percent when it is 20/50, 20/70, or 20/100; it is rated 20 percent when it is 15/200 or 20/200; and it is rated 30 percent when it is 10/200 or 5/200.  38 C.F.R. § 4.84a, DCs 6074, 6077, 6079 (2008).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a, DCs 6061 to 6079 (2008).  

The percentage evaluation of central visual acuity impairment will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A 10 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes are correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.   38 C.F.R. § 4.84a, DCs 6078, 6079 (2008).

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at three feet, lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than three feet, being considered of negligible utility.  38 C.F.R. §§ 3.350(a)(4), 4.79.

Under the provisions of DC 6070, a 40 percent rating is warranted for blindness in one eye, having only light perception, with visual acuity in the other eye of 20/50 or worse.  See 38 C.F.R. § 4.84a.

A June 2003 VA optometry treatment note shows the Veteran denied visual complaints.  Distance visual acuity was found to be 20/20 (J1) bilaterally and confrontation fields were full.  Impressions included mild bilateral diabetic and hypertensive retinopathy.

An October 2003 VA optometry treatment note shows that distance visual acuity was 20/20 (J1) bilaterally and confrontation fields were full.  Impressions included minimal background diabetic retinopathy.

A January 2008 VA optometry treatment note reflects the Veteran's reports of no complaints or changes in his vision since his last examination.  Distal visual acuity (DVA) was 20/20 bilaterally.  Physical examination found extraocular movements (EMOS) to be full and smooth and confrontational fields (CF) were full to finger counting (FTFC) bilaterally.  Assessments of mild non-proliferative diabetic retinopathy (NPDR), bilateral macular drusen and pigment changes and bilateral cataracts were made.

A May 2009 VA optometry treatment note reflects the Veteran's complaints of eye itchiness.  DVA was 20/20 in the right eye and 20/20--in the left eye.  Impressions included mild NPDR and clinically significant macular edema (CSME) in both eyes.

Throughout the course of this appeal, the Veteran's bilateral visual acuity was consistently measured to be 20/20.  There were no visual field deficits on examination.   A compensable rating on the basis of impairments to central visual acuity or field of vision is therefore not warranted.  38 C.F.R. § 4.84a, DCs 6061-6079 (2008).

The evidence of record, including the clinical evidence and the Veteran's statements, does not demonstrate pain, rest-requirements or episodic incapacity.  The treatment records document no such complaints or need for rest, and the Veteran has not reported such symptomatology.  The Veteran has also not been shown to have any loss of visual acuity or visual field.  His vision has been consistently 20/20 and visual fields have been intact when tested.

A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84, DCs 6000-6009 (2008).  The Veteran has been found to have some mild retinopathy.  Resolving reasonable doubt in his favor, a 10 percent rating is assigned on the basis that he has an active disease process as envisioned in the rating schedule.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath.  The Board has found no section that provides a basis upon which to assign a higher rating.

Extraschedular Consideration

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

The Veteran's diabetic retinopathy has been found to be mild, and has not resulted in any actual loss of vision.  There have been no reports of manifestations outside the rating schedule.  The Veteran's symptoms are contemplated by the Rating Schedule.  Hence, referral for consideration of an extraschedular rating is not warranted under the holding in Thun.

Coronary Artery Disease

The Veteran's coronary artery disease is rated under Diagnostic Code 7005.  38 C.F.R. § 4.104.

A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs (metabolic equivalent) but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope or where there is left ventricular ejection fraction (LVEF) of less than 30 percent to 50 percent.  A 100 percent rating is warranted where there is chronic congestive heart failure, or; workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

VA also revised that portion of the Rating Schedule for evaluation of specified cardiovascular disorders, including DC 7005, during the pendency of the Veteran's appeal.  See 71 Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 4.100. The revised regulation contains the following new provisions: (1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication, when the LVEF has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year and when a 100 percent evaluation can be assigned on another basis.  (3) If LVEF testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of a veteran's cardiovascular disability.  Id.

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C. § 5110(g), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance.  Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3- 2000 (2000); 65 Fed. Reg. 33422(2000)

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Application of the new rating criteria would not have any retroactive effects.  The Board will consider the new criteria during the period after they became effective and the old criteria during the entire appeal period.

A May 2003 private discharge summary indicates that the Veteran underwent triple coronary artery bypass grafting (CABG).  A pre-surgical echocardiogram found LVEF to be 80 percent.

A July 2003 VA treatment note reflects the Veteran's complaints of dyspnea on exertion that was relieved spontaneously with rest.  Chest heaviness, chest pressure or palpitations was denied.  An accompanying stress test found the ejection fraction to be 57 percent.

A September 2003 VA chest X-ray found moderate cardiomegaly.

A March 2004 VA stress test found an ejection fraction of 57 percent.  An impression of improving congestive heart failure was made in a March 2004 VA treatment note.

A January 2005 VA treatment note contained an impression of improved congestive heart failure.

An April 2005 VA echocardiogram found a LVEF of 65 percent.

A March 2006 VA stress test found a LVEF of 48 percent.

A July 2008 VA stress test found a LVEF of 43 percent.

An October 2008 VA cardiac examination reflects the Veteran's complaints of shortness of breath while moving within his home and using the stairs.  He was able to bath and dress himself.  The examiner noted that the Veteran was incapable of exercise due to poor exercise capacity and that he underwent a perfusion study that demonstrated marked reversible ischemia and global hypokinesis and a LVEF of 43 percent.  Estimated METs were 4, but his exercise capacity was too diminished for testing.  His New York Heart Association functional class was between III (a patient with marked limitation of activity) and IV (a patient who should be in bed at complete rest).  Physical examination found the chest to be unremarkable and he was not short of breath at rest.  A diagnosis of coronary artery heart disease was made.

A November 2010 VA cardiac examiner noted he had reviewed the Veteran's claims file and electronic VA treatment records as the previous examiner was no longer available.  The examiner opined that there did not appear to be any changes required to the October 2008 VA examination report.  The Veteran had undergone three cardiac catheterizations, including in September 2003, October 2006 and in 2007, with a total of two stents placed.  He also had suffered from at least three myocardial infarctions and had developed atrial fibrillation as a result of ischemic heart disease.  Additional diagnoses included ischemic heart disease, status-post multiple myocardial infarctions with cardiac cauterizations and CABG and atrial fibrillations resulting from ischemic heart disease.

The remaining VA medical records contain impressions of congestive heart failure or note a prior history of congestive heart failure.  Congestive heart failure was noted in treatment records dated from 2005 to 2009 (when congestive heart failure served as one of the bases for placing the Veteran on blood thinners), and has been listed in his problem list in VA treatment records since February 2004.

Although the 2008 VA examiner did not report a specific finding as to whether the Veteran had congestive heart failure, he did report a disability that nearly rendered the Veteran bedridden, and prevented him from taking an exercise test.  The findings were certainly consistent with congestive heart failure.

A 100 percent rating is provided for coronary artery disease manifested by chronic congestive heart failure.  VA treatment records document congestive heart failure throughout the course of this appeal and approximate chronic congestive heart failure.  A total rating is therefore warranted.  38 C.F.R. § 4.104, DCs 7005.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

He had been granted TDIU, effective October 21, 2008.  The instant decision grants the Veteran a 100 percent schedular rating for coronary artery disease for the entire appellate period.  The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  Further consideration of TDIU is therefore not warranted. Id.


ORDER

Entitlement to a compensable (10 percent) rating for diabetic retinopathy is granted, effective May 8, 2001.

Entitlement to a rating of 100 percent for coronary artery disease is granted, effective August 26, 2003.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


